DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed with the written response received on March 15, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 21, 23, 26, 29-31, 33, 34 and 38 have been amended and claims 1-20 are canceled. Accordingly, claims 21-40 are pending in this application, with an action on the merits to follow.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 9,179,732. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12 and 13 of ‘732 essentially encompass the subject matter of claims 21-40.
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 (and claims 32-40 at least due to dependency from independent claim 31) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, Applicant recites “each of the raised elements extending along a lengthwise axis extending from a first end to a second end” (emphasis added).  It is unclear as to what the “first end” and “second end” belong.  It appears that the first and second ends are intended to refer to first and second ends of the respective raised element.  Correction is required.  Examiner suggests “each of the raised elements having a first end and a second end and respectively extending along a lengthwise axis extending from the first end to the second end”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-23, 25-28 and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baucom et al. (hereinafter “Baucom”) (US 2010/0180469).
Regarding independent claim 21, Baucom discloses an article of footwear (#100) comprising: a sole structure (#105); an upper (#102) attached to the sole structure (at least Fig. 6 illustrates sole #105 attached to upper #102), the upper defining a longitudinal axis (the longitudinal axis is generally coexistent with the length of the shoe #100 from the toe end to the heel end); and a contact portion (the shoe has a contact portion that exists on the medial and the lateral sides, in combination; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) including a plurality of raised elements (medial insert #156 and lateral insert #157 are each, themselves, a raised element) each extending outwardly from a surface of the upper (viewing either Fig. 6 or Fig. 14, the medial and lateral inserts extend outwardly from a surface of an inner lining of the upper of the shoe) and terminating at a respective distal surface (inserts on the medial and lateral side each have a respective distal surface that is the outermost surface of the side portions #671 and #661, as labeled in Fig. 6), wherein the contact portion extends along the longitudinal axis (the figures show the inserts and the medial/lateral sides of the upper to generally be parallel with the longitudinal axis of the shoe, so the contact portion extends “along” the longitudinal axis, inasmuch as this limitation has been defined in the claim; Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth portion (medial insert #156 is a first one of the plurality of raised elements) includes a first protrusion (#165 in Fig. 5 is a first protrusion) extending outwardly from the distal surface of the first raised element (first protrusion #165 extends outwardly from the side portion #661; see Fig. 6, while Fig. 6 shows a cross-sectional view of a third protrusion #167, the same type of outward extension would be true for all of the protrusions #165/166/167/168 of the medial insert #156) at one of a first end and a second end of the first raised element (first protrusion #165 is at a first end), and the first protrusion is spaced from a perimeter of the first raised element (see Fig. 4, which shows first protrusion #165 to be spaced from a perimeter of the medial insert #156 (i.e. first raised element)).
Regarding claim 22, Baucom discloses that the first raised element includes a second protrusion (#168) extending outwardly from the distal surface of the first raised element (first protrusion #165 extends outwardly from the side portion #661; see Fig. 6, while Fig. 6 shows a cross-sectional view of a third protrusion #167, the same type of outward extension would be true for all of the protrusions #165/166/167/168 of the medial insert #156) at the other of the first end and the second end (#168 is located at an opposite end of insert #156 from first protrusion #165).
Regarding claim 23, Baucom discloses that the plurality of raised elements comprises a second raised element (the lateral insert #157 is a second one of the raised elements, as noted above) and the second raised element includes a third protrusion (see Fig. 1; protrusion #175 is a third protrusion) extending from the distal 
Regarding claim 25, Baucom discloses that the second raised element includes a fourth protrusion (#178) extending from the distal surface of the second raised element (Fig. 1) at the other of the first end and the second end (Fig. 1; protrusion #178 is located at an opposite end from the third protrusion #175).
Regarding claim 26, Baucom discloses that the plurality of raised elements comprises a third raised element free from protrusions (see annotated Fig. 1 below; third raised element has a rear extension that is raised up from the remainder of the upper, rendering it a “raised element” inasmuch as has been defined in the claims).

    PNG
    media_image1.png
    692
    750
    media_image1.png
    Greyscale

region of the article of footwear than the second raised element, and the second raised element is disposed closer to the midfoot region than the first raised element (see annotated Fig. 1 above; the identified third raised element is closer to the arbitrarily-defined midfoot region than the lateral insert #157 (i.e. second raised element), and the identified midfoot region is located closer to the lateral side than the medial side, so the lateral insert #157 is located closer to the midfoot region than the medial insert #156; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).
Regarding claim 28, Baucom discloses that the contact portion is disposed on a medial side of the upper (the contact portion is disposed on both of the medial and the lateral sides, so it is at least disposed on the medial side of the upper).
Regarding claim 30, Baucom discloses that the first raised element includes a branched portion (Baucom teaches that any of the three inserts #801/802/803 could be utilized; insert #803 can serve as the first raised element; insert #803 has a branched portion (extended peripheral portion #831); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) that extends from one of the first end and the second end at an angle to the longitudinal axis (see Fig. 8; the extended peripheral portion #831 extends from one of the two ends of the insert, the extension is at least region of the article of footwear (since the extended portion #831 is three-dimensional, it extends in all directions, including towards at least some arbitrary midfoot region of the shoe; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com); if the “region” is located generally where the arch of the foot is intended to reside, when the shoe is worn, then the extended portion #831 extends toward such a region, from its end that is intended to be located at the ankle, when worn).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baucom as applied to claim 21 (claims 21-23, regarding claim 24) above.
Regarding claim 24, Baucom teaches all the limitations of claims 21-23, as set forth above.  Baucom teaches that the raised portions (i.e. protrusions) of the inserts (i.e. raised elements) can have varying heights (Paras. 0055 and 0076), but is silent to specifying that the protrusion #175 (i.e. third protrusion) has a different height than the 
Regarding claim 29, Baucom teaches all the limitations of claim 21, as set forth above.  Baucom appears to illustrate that a first height, as measured outward from a surface of the first raised element, of the first protrusion is greater than a second thickness of the first raised element (see Fig. 6, wherein the protrusion #167 is shown to have a greater height as measured from the surface of the surrounding flange portion (of the first raised element) and outward, than the thickness of the side/flange portion).  However, Baucom is silent to specifying whether the illustrations are true it cannot be definitively determined whether a first height, as measured outward from a surface of the first raised element, of the first protrusion is greater than a second thickness of the first raised element.  However, since Baucom does at least show such a greater height in #167 (i.e. protrusion) relative to the thickness of the remaining flange portion #661 of the insert (i.e. raised element), it would have been obvious to one with ordinary skill in the art at the time of the invention to have formed the height of the protrusion #167 greater than the thickness of the side portions #661 in order to reduce the amount of material needed for the insert (i.e. this would essentially involve the thickness of the side portion #661 being limited, resulting in its thickness being relatively smaller compared to the height of the protrusion), thereby reducing costs and weight for the shoe, and further to enable the user to kick an object with more control (via the protrusion extending through the aperture and projecting some distance therefrom), as such a benefit is addressed above.
Allowable Subject Matter
Claims 31-40 would be allowable if [1] rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and [2] upon filing and approval of a terminal disclaimer citing U.S. Patent No. 9,179,732 set forth in this Office action.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732